Citation Nr: 0902650	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  08-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the RO that determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
low back disability.  The veteran timely appealed.

In August 2008, the veteran and his wife testified during a 
hearing before the undersigned at the RO.  Also, during the 
hearing, the undersigned granted the veteran's request for a 
30-day abeyance to submit additional documentary evidence.  
Additional evidence was received from the veteran in August 
2008, with a waiver of initial RO review of such evidence.  
Hence, the Board will consider this evidence.  38 C.F.R. 
§ 20.1304.

The veteran's reopened claim for service connection for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1985, the RO denied service connection for a low 
back disability.  The veteran was notified of this decision 
in July 1985, and he did not appeal.

2.  The veteran subsequently filed an application to reopen a 
claim for service connection for a low back disability, and 
in February 2005, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified of this decision in February 2005, and 
he did not appeal.

3.  Evidence associated with the claims file since the RO's 
February 2005 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a low back injury, and 
raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The RO's decision in February 2005, declining to reopen a 
claim for service connection for a low back disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).

2.  Some of the evidence received since the RO's February 
2005 denial is new and material, and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal for 
reopening the claim for service connection for a low back 
disability, further assistance is unnecessary to aid the 
veteran in substantiating his claim.


II.  Application to Reopen

In a June 1985 decision, the RO denied the veteran's claim 
for service connection for a low back disability on the basis 
that X-ray evidence of partial sacralization of L5 was 
considered to be a constitutional or developmental 
abnormality, and not a disability for which service 
connection could be granted.  The veteran was notified of 
this decision in July 1985, and he did not appeal.

In November 2004, the veteran filed an application to reopen 
the previously denied claim for service connection for a low 
back disability.

In a February 2005 decision, the RO continued to deny the 
veteran's claim for service connection for a low back 
disability, on the basis that new and material evidence had 
not been submitted.  The veteran was notified of this 
decision in February 2005, and he did not appeal.

The evidence of record at the time of the RO's last final 
denial of the claim in February 2005 included the veteran's 
service treatment records; VA treatment records dated in 
1984; the report of a March 1985 VA examination and X-rays; 
and VA treatment records, dated from 2001 to 2005.

The service treatment records first revealed complaints of 
low back pain in September 1980; no trauma was reported.  The 
diagnostic assessment was low back pain and muscle spasm.  In 
January 1981, the veteran reported that he slipped and fell 
on his back the previous day.  The diagnostic assessment was 
an essentially normal back.  In July 1981, the veteran 
complained of low back pain after lifting heavy generators, 
and also reported prior treatment for back pain.  The veteran 
was also treated for back pain in August and September 1981.  
He was diagnosed with low back strain in September 1981, with 
probable muscle strain in March 1982; and with muscle strain 
in August 1982.  He received emergency room care for back 
spasm in July 1984.  A normal spine was noted at the time of 
the veteran's separation examination in August 1984.  

VA treatment records dated in 1984 reflect complaints and 
treatment for low back pain.  The March 1985 VA examination 
report revealed a diagnosis of a transitional vertebra at L5-
S1, which was based on X-ray evidence of partial 
sacralization.  Subsequent VA treatment records reflect an 
incident of trauma and continued treatment for cervical spine 
injuries, when part of a ceiling fell on the veteran's head 
in August 2001, as well as treatment for mid-back and low 
back pain.  Based on this evidence, the RO concluded that the 
evidence was not new and material to reopen a claim for 
service connection for a low back disability in February 
2005.

The present claim was initiated by the veteran in March 2007.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 2005 includes VA 
treatment records, dated from 2005 to 2008 reflecting ongoing 
treatment for a low back disability, including degenerative 
disc disease at L3-4; Social Security records received in May 
2007; statements from the veteran; letters received in June 
and July 2007 from the veteran's pastor, his former employer 
and platoon sergeant, M.W., and his wife; private medical 
records received in August 2007 revealing that the veteran 
had emergency care for low back pain in 1998, 2001, and 2002; 
an August 2008 letter from the veteran's uncle; and an August 
2008 hearing transcript.  During his testimony in August 
2008, the veteran indicated he first injured his lower back 
during the fall of 1981 when he fell off a tank, 
approximately four-to-five feet, and landed on the ground; a 
60-pound battery landed on top of him.

The Board finds that some of the evidence received since the 
prior final denial of service connection for a low back 
disability in 2005 is both new and material.  In a June 2007 
letter, M.W. states that he was the veteran's platoon 
sergeant during service, and that he remembered the veteran 
being treated for back pain in service.  He stated that nine 
years later, he hired the veteran, who worked for him for 
five years, during which time he had recurrent back pain.  In 
an August 2008 letter, the veteran's uncle stated that the 
veteran was in good physical condition prior to his military 
service.  

The newly submitted evidence also shows additional post-
service treatment for chronic low back pain, and the 
diagnosis of a current low back disability other than partial 
sacralization of L-5.  The Board finds that this evidence, 
when considered with other evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.  As such, the 
evidence is new and material under the provisions of 38 
C.F.R. § 3.156(a) and the claim is reopened.


ORDER

New and material evidence to reopen the claim of service 
connection for a low back disability has been presented; to 
this extent, the appeal is granted.


REMAND

As the claim for service connection for a low back disability 
has been reopened, de novo consideration of the claim on 
appeal is appropriate.

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

In August 2008, the veteran testified that he first injured 
his back while stationed at Illesheim, Germany, in the fall 
of 1981, when he fell off a tank and a battery landed on top 
of him.  He testified that he was given medication and placed 
on 24-hour restricted duty to his quarters.  He also 
testified that he was treated once at the Emergency Room in 
the Fort Benning hospital in Georgia, and was treated twice 
on sick call, for low back pain in 1981 and 1982.  The RO 
should attempt to obtain any additional service treatment 
records, to include clinical records from hospitals in 
Illesheim and Fort Benning.

The veteran's service personnel records, showing any 
restricted duty and dates of assignment in Illesheim, 
Germany, and at Fort Benning, Georgia, should also be 
associated with the claims file.

The veteran also testified that he had treatment, including 
physical therapy, for low back pain at the VA Medical Center 
(VAMC) in Omaha, Nebraska, in 1985 and 1986; and that his 
treatment has been ongoing.  Other than the report of VA 
examination in March 1985, the claims folder does not contain 
treatment records for low back pain from that facility during 
1985 and 1986.  VA is required to request these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).  The RO should 
attempt to obtain any ongoing VA medical records reflecting 
treatment for a low back disability.

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   

While the veteran has reported a history of low back pain 
since service, and was treated for such complaints in 1984, 
there is no competent medical opinion specifically linking 
any current low back disability, to include degenerative disc 
disease of the lumbar spine, to service.  In this case, there 
is also X-ray evidence of partial sacralization of the lumbar 
spine in 1985.  The Board finds that a VA examination is 
necessary to determine whether it is at least as likely as 
not that the veteran has a low back disability that is 
related to or had its onset during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain service personnel records (showing 
any restricted duty in 1981, and dates of 
assignment in Illesheim, Germany, and at 
Fort Benning, Georgia); and obtain 
hospital clinical records of treatment 
for low back pain in 1981 at Illesheim, 
Germany, and in 1981 and 1982 at Fort 
Benning, Georgia.  The RO or AMC should 
request each of these records from the 
NPRC, and the hospital clinical records 
from each hospital, directly.  If 
possible, send a copy of the veteran's 
separation document with each request.  
All records and/or responses received 
should be associated with the claims 
file.    

2.  Request from the Omaha VAMC all 
records of evaluation and/or treatment 
for a low back disability, including 
physical therapy, in 1985 and 1986; and 
after June 2007.  All records and/or 
responses should be associated with the 
claims file. 

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any current low back 
disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the 
reported in-service incident of falling 
off a tank and a battery landing on top 
of him in 1981. 

The examiner should provide a rationale 
for the opinions provided.  The veteran's 
claims file, to include a copy of this 
REMAND, should be provided to and 
reviewed by the examiner.  In particular, 
the examiner should review the service 
treatment records, VA medical records 
dated in 1984, the March 1985 VA 
examination report, and current treatment 
records.

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
are not fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


